The conviction of these plaintiffs in error by the Second Criminal Court of Jersey City, as being pickpockets and common thieves, was affirmed by the Supreme Court. The affirmance rested upon a previous case, which the court said was substantially similar, viz., Rothman v. State, 102 N.J.L. 43. In the opinion in that case the statute (Pamph. L. 1914, p. 419) was not referred to and for that reason we think an affirmance by this court, without a reference to that statute, may be misunderstood. The title to that act is "An act relative to the writ of certiorari (Revision of 1903)." It refers to writs ofcertiorari accompanied with a transcript of the stenographer's notes. This transcript was ignored by the Supreme Court, and rightfully as we think. It is not part of the record embraced in the conviction. If the stenographer's transcript of the evidence does not tally with the conviction as certified by the trial judge, the judge should be ruled to make a correction if one is required by the proofs. The judgment of conviction contained in the record imports absolute verity. State v. Savage,79 N.J.L. 583; State v. Noel, 102 Id. 726.
This renders it unnecessary for us to pass upon the form of certificate to the stenographer's transcript in this case, as being sufficient, to satisfy the requirements of the statute or the informality of the assignment of error in this court. With this notation the judgment of the Supreme Court is affirmed. *Page 130
For affirmance — THE CHIEF JUSTICE, PARKER, MINTURN, KALISCH, BLACK, CAMPBELL, WHITE, GARDNER, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, JJ. 12.
For reversal — None.